Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered November 30, 1962 after a jury trial, convicting him of burglary in the third degree, and imposing sentence. Judgment affirmed. No opinion. Beldoek, P. J., Ughetta, Brennan and Hill, JJ., concur; Christ, J., dissents and votes to remit the action to the trial court for a hearing on the issue of the voluntariness of defendant’s confession, with the following memorandum : Although the defendant did not specifically raise any issue as to the voluntariness of his confession, and although the issue was not presented for the consideration of the jury, the record contains sufficient evidence to justify the raising of the issue. Under the circumstances I believe that the doctrine of Jackson v. Denno (378 U. S. 368) and People v. Huntley (15 N Y 2d 72) is applicable. The court’s questions addressed to the accomplice Magennis would indicate to the mind of a juror that the Trial Justice found this witness incredible and thus the effectiveness of the only witness exonerating the defendant was destroyed.